 Case 1:19-mj-00478-TCB Document 11 Filed 11/26/19 Page 1 of 3 PageID# 20

                                                                                        f:led

                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA                         kOV 2b P |: j Q
                                   ALEXANDRIA DIVISION                   CLr^-.r; , ~         p.-ii-,-
                                                                                          V;AGl>iiA
UNITED STATES OF AMERICA


                                            )       Case No. 1:19-mj-478

DAQUAN ANTHONY POINDEXTER,                  )
                                            )
               Defendant.                   )

              CONSENT MOTION TO EXTEND TIME FOR INDICTMENT


       The United States of America, by and through its attorneys G. Zacliaiy Tervvilliger, United

States Attorney for the Eastern District of Virginia, William Fitzpatrick, Assistant United States

Attorney, and Anthony W. Mariano, Special Assistant United States Attorney, with the express

consent of the defendant, Daquan Anthony Poindexter("defendant"), and the defendant's counsel,

respectfully move the Court to extend the time to indict this case through and including January

14,2020. In support thereof, the parties state as follows:

       1.      The defendant was arrested on or about November 14,2019 on a criminal complaint

charging him with knowingly making a false statement in relation to the purchase of a firearm, in

violation of Title 18, United States Code, Section 924(a)(1)(A). On or about that date, the

defendant made his initial appearance before the Honorable John F. Anderson, United States

Magistrate Judge. On November 25, 2019,the defendant is scheduled to appear for a preliminaiy

hearing before the Honorable Theresa Carroll Buchanan, United States Magistrate Judge.

       2.      The Speedy Trial Act requires that the defendant be indicted within thirty days of

the defendant's arrest after subtracting all excludable time. A conservative estimate of the

indictment deadline is December 15, 2019.         The parties jointly request an extension of

approximately 30 days for an extension of the time to indict. Extending this time period for
Case 1:19-mj-00478-TCB Document 11 Filed 11/26/19 Page 2 of 3 PageID# 21
Case 1:19-mj-00478-TCB Document 11 Filed 11/26/19 Page 3 of 3 PageID# 22
